In a proceeding to adjudge appellant a juvenile delinquent, the appeal is from an order of the Family Court, Westchester County, dated August 17, 1972, which granted a motion to quash subpoenas duces tecum served on the Police Department, the Police Chief, and the City Manager of the City of New Rochelle. Order reversed, in the interests of justice, without costs, and motion denied. While the order appealed from is not appealable as of right, we treat this appeal as including an application for leave to appeal and grant the application (Family Ct. Act, § 1112). We are also of the opinion that the motion to quash should not have been granted and that the items sought under the sub*781poenas should be produced. Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.